DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the framework" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2012/0085026 A1) in view of Gaines (US 3,550,319) and Arterburn (US 2017/0020094 A1).
Regarding claim 1, Morris teaches a cultivation system for growing plants (Figs 1-13) comprising: a cultivation container comprising an upper end, a lower end, a right side wall, a left side wall, a front end wall, a rear end wall, an interior, an inlet and an outlet (Fig 1 Item 4- aeroponic enclosure), wherein the cultivation container further comprises: a left side root compartment extending from the front end wall to the rear end wall at an upper end of the cultivation container and extending inwardly from the left side wall, the left side root compartment (Fig 5 Item 22- enclosure tray);  a right side root compartment extending from the front end wall to the rear end wall at an upper end of the cultivation container and extending inwardly from the right side wall, the left side root compartment (Fig 5 
However Morris is silent to a bottom surface extending from the front end wall to the rear end wall and extending inwardly from the left side wall below the upper end of the cultivation container to an inner longitudinal edge, wherein the bottom surface slopes downwardly as it extends inwardly; a bottom surface extending from the front end wall to the rear end wall and extending inwardly from the right side wall below the upper end of the cultivation container to an inner longitudinal edge, wherein the bottom surface slopes downwardly as it extends inwardly; a plurality of interior wall portions having an upper end and a lower end and extending upwardly from the bottom surface of the left side root compartment, wherein the interior wall portions extend in parallel rows from the front end wall to the rear end wall, and wherein the interior wall portions include one or more openings; a plurality of interior wall portions having an upper end and a lower end and extending upwardly from the bottom surface of the right side root compartment, wherein the interior wall portions extend in parallel rows from the front end wall to the rear end wall, and wherein the interior wall portions include one or more openings; a solution compartment between the left side root compartment and the right side root compartment, the solution compartment comprising an upper end, a lower end, an exterior surface, an interior surface, a left side vertically extending sidewall, a right side vertically extending sidewall, an upper opening, and a bottom surface, wherein: the bottom surface is positioned vertically below the bottom surfaces of the left side root compartment and the right side root compartment and extends between the vertically extending sidewalls of the solution compartment; the upper end of the left side vertically extending sidewall is connected to the inner longitudinal edge of the bottom surface of the left side root compartment; the upper end of the right side vertically extending sidewall is connected to the inner longitudinal edge of the bottom surface of the right side root compartment; and the upper opening extends between the inner longitudinal edge of the bottom surface of the left side root compartment and the inner longitudinal edge of the bottom surface of the right side root compartment.

    PNG
    media_image1.png
    204
    552
    media_image1.png
    Greyscale
Gaines teaches within the same field of endeavor and reasonable pertinent to the invention a hydroponics trough (Fig 1 Item 1) with a bottom surface extending from the front end wall to the rear end wall and extending inwardly from the left side wall below the upper end of the cultivation container to an inner longitudinal edge, wherein the bottom surface slopes downwardly as it extends inwardly (Fig 1 unlabeled, see figure below); a bottom surface extending from the front end wall to the rear end wall and extending inwardly from the right side wall below the upper end of the cultivation container to an inner longitudinal edge, wherein the bottom surface slopes downwardly as it extends inwardly (Fig 1 unlabeled, see figure below); a solution compartment between the left side root compartment and the right side root compartment, the solution compartment comprising an upper end, a lower end, an exterior surface, an interior surface, a left side vertically extending sidewall, a right side vertically extending sidewall, an upper opening, and a bottom surface (Fig 3 Item 8- channel), wherein: the bottom surface is positioned vertically below the bottom surfaces of the left side root compartment and the right side root compartment and extends between the vertically extending sidewalls of the solution compartment (Fig 3 Item 8- channel); the upper end of the left side vertically extending sidewall is connected to the inner longitudinal edge of the bottom surface of the left side root compartment (Fig 3 Item 6- bottom sections); the upper end of the right side vertically extending sidewall is connected to the inner longitudinal edge of the bottom surface of the right side root compartment (Fig 3 Item 6- bottom sections); and the upper opening extends between the inner longitudinal edge of the bottom surface of the left side root compartment and the inner longitudinal edge of the bottom surface of the right side root compartment (Fig 1 Item 8- channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Morris’ aeroponic enclosure tray with the further teachings of Gaines’ hydroponics trough to include a sloped bottom surface with a fluid channel in order to direct and circulate excess nutrient solution back through the aeroponic system.
Arterburn teaches within the same field of endeavor and reasonable pertinent to the invention a hydroponics grow container (Fig 5 Item 100- container) with a plurality of interior wall portions (Fig 5 Item 32- ribs) having an upper end and a lower end and extending upwardly from the bottom surface of the left side root compartment, wherein the interior wall portions extend in parallel rows from the front end wall to the rear end wall, and wherein the interior wall portions include one or more openings ([0036-0038]); a plurality of interior wall portions (Fig 5 Item 32- ribs) having an upper end and a lower end and extending upwardly from the bottom surface of the right side root compartment, wherein the interior wall portions extend in parallel rows from the front end wall to the rear end wall, and wherein the interior wall portions include one or more openings ([0036-0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Morris’ aeroponic enclosure tray with the further teachings of Arterburn’s ribs in order to direct liquid flow for recycling in an aeroponic system.
Regarding claim 2, modified Morris teaches all of the abovementioned claim 1 and further teaches a support structure for holding the cultivation container above a support surface, wherein the support structure comprises a horizontal framework supporting the lower end of the cultivation container (Morris- Fig 1 Item 2- support structure).

    PNG
    media_image2.png
    550
    680
    media_image2.png
    Greyscale
Regarding claim 3, modified Morris teaches all of the abovementioned claim 2 and further teaches vertically extending support arms connected to the framework (Morris- Fig 1 unlabeled, see image below).
Regarding claim 5, modified Morris teaches all of the abovementioned claim 1 and further teaches wherein the cover further includes access openings (Morris- Fig 10 Item 49- access ports), and wherein the access openings have a larger area than the stem openings (Morris- Fig 10 Item 49- access ports).
Regarding claim 6, modified Morris teaches all of the abovementioned claim 5 and further teaches cover plates to reversibly close the access openings (Morris- [0041]).
Regarding claim 7, modified Morris teaches all of the abovementioned claim 1 and further teaches wherein a first interior wall portion of the left side root compartment is located inwardly of a second interior wall portion of the left side root compartment and the upper end of the first interior wall portion of the left side root compartment is lower than the upper end of the second interior wall portion of the left side root compartment (Arterburn- Fig 5 Item 132- ribs, [0036-0038]).
Regarding claim 8, modified Morris teaches all of the abovementioned claim 1 and further teaches wherein a first interior wall portion of the right side root compartment is located inwardly of a second interior wall portion of the right side root compartment and the upper end of the first interior wall portion of the right side root compartment is lower than the upper end of the second interior wall portion of the right side root compartment (Arterburn- Fig 5 Item 132- ribs, [0036-0038]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2012/0085026 A1) in view of Gaines (US 3,550,319) and Arterburn (US 2017/0020094 A1) as applied to claim 1 above, and further in view of Tinsley (US 9,456,689).
Regarding claim 4, modified Morris teaches all of the abovementioned claim 1 but does not teach wherein the framework is supported above a support surface by wheels.
Tinsley teaches within the same field of endeavor and reasonable pertinent to the invention a support assembly (Fig 1 Item 102- support assembly) wherein the framework is supported above a support surface by wheels (Fig 1 Item 136- caster wheel device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Morris’ aeroponic grow system with the further teachings of Tinsley’s caster wheels in order to provide a mobile system for storage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB KELSEY HRUBES/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642